Citation Nr: 0708197	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  99-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for respiratory disability, 
to include tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to August 1963, and from November 1990 to May 1991.  He 
served in the Southwest Asia theater of operations from 
December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a September 1998 rating decision from a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in June 2000, 
March 2004, April 2005 and June 2006.

The Board notes that the March 2004 Board decision granted 
service connection for reactive airway disease, which was 
effectuated in a March 2004 rating decision by the RO.  Thus, 
the decision below is limited to whether service connection 
is warranted for any other respiratory disability other than 
reactive airway disease. 


FINDING OF FACT

The veteran does not currently have a diagnosis of a 
respiratory disability, to include tuberculosis, for service 
connection purposes.


CONCLUSION OF LAW

A respiratory disability other than reactive airway disease, 
to include tuberculosis, was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2003, April 2004, April 2005 
and June 2006 VCAA letters, the claimant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2005 and June 2006 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised, at page 2, to send any 
evidence in his possession that pertains to his claims.  
Thus, the Board finds that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
October 1996, the appellant filed a claim for service 
connection, which was denied in a September 1998 rating 
decision and remanded by the Board in June 2000.  In July 
2003, a VCAA letter was issued.  Further, subsequent VCAA 
letters were sent to the veteran in April 2004, April 2005 
and June 2006 upon Board remands.  The VCAA letters notified 
the claimant of what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  After the Board 
remands, the RO took action to correct any deficiencies by 
sending additional VCAA notices to the veteran.  Although the 
notices provided to the claimant in July 2003, April 2004, 
April 2005 and June 2006 were not given prior to the first 
AOJ adjudication of the claim, the notices were provided 
prior to the veteran's claim being sent back to the Board for 
appellate review.  The content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the VCAA letters provided the veteran 
with notice of what type of information and evidence was 
needed to substantiate the claim for service connection.  
Further, the June 2006 VCAA letter also provided notice of 
the types of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
Thus, the Board finds that the requirements set forth in 
Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  On remand, the RO also sent a request 
for additional medical records to the National Personnel 
Records Center and Wright-Patterson Air Force Base.  However, 
both responded that no additional medical records were 
available.  Thus, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2006).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations in April 1997, 
August 1997, October 2002, May 2005 and September 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of whether service 
connection is warranted for a respiratory disability, to 
include tuberculosis.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active tuberculosis may be presumed to be service connected 
if manifest to a degree of 10 percent or more within three 
years of service.  38 C.F.R. § 3.307.  For pulmonary 
tuberculosis shown by x-ray in active service, x- ray 
evidence alone may be adequate for a grant of direct service 
connection for pulmonary tuberculosis.  38 C.F.R. § 3.370.  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service (during the presumptive period), unless confirmed by 
acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records for the veteran's first period of 
active service from September 1961 to August 1963 showed that 
the veteran was diagnosed with a cold in January 1962 and an 
upper respiratory infection in February 1963.  However, 
service medical records for this period are silent with 
respect to a diagnosis of any chronic respiratory disability 
or tuberculosis.  The veteran's June 1963 service examination 
prior to discharge showed the lungs and chest to be evaluated 
as clinically normal.  In his contemporaneous medical 
history, the veteran expressly denied having asthma, 
shortness of breath, pain or pressure in the chest or chronic 
cough.  Service medical records for the veteran's active 
service from November 1990 to May 1991 are also silent with 
respect to a diagnosis of any chronic respiratory disability 
or tuberculosis.  A May 1992 reserve service examination 
noted that the veteran had a chronic cough for one month and 
a keloid from tuberculosis purified protein derivative (PPD) 
done in 1991.  The examination also referenced a chest x-ray 
done in June 1991 at Wright-Patterson Air Force Base.  
However, upon request, no medical records were available from 
Wright-Patterson Air Force Base.  Nevertheless, the May 1992 
physical examination indicated that the lungs and chest were 
evaluated as clinically normal and did not state that there 
was any diagnosis of a chronic respiratory disability or 
tuberculosis.  In his contemporaneous medical history, the 
veteran indicated that he had chronic or frequent colds and a 
chronic cough.  

A December 1994 VA chest x-ray indicated that there was an 
increase in density involving the apex of the right lung 
compatible with post inflammatory scar.  A January 1995 
treatment record showed that the veteran had a positive 
tuberculosis tine test.  A January 1995 VA chest x-ray showed 
the lungs were clear of active infiltrates and the apical 
lordotic view showed no infiltrates involving either lung 
apex.  The impression was no active cardiopulmonary disease, 
unchanged when compared with December 1994 chest x-ray.  A 
February 1995 VA treatment record indicated that the 
provisional diagnosis was early tuberculosis conversion and 
INH preventive therapy was prescribed.  A July 1995 treatment 
record indicated possible tuberculosis exposure, continue INH 
treatment.  An August 1995 treatment record stated that it 
was the final month of INH preventative therapy without 
incident and the veteran was discharged from the med chest 
clinic. 

At a VA examination in April 1997, the veteran reported that 
he suffered from respiratory problems, which he thought was a 
long cold, for approximately three weeks during active 
service in Saudi Arabia.  There is no indication whether the 
examiner reviewed the veteran's claims file in connection 
with the examination.  On examination, the veteran had clear 
breath sounds throughout his lung fields, particularly in the 
apices and he had normal excursion with no wheezes, rales or 
cough on examination.  There had been no evidence of 
pulmonary disease in the past several months.  The diagnosis 
was reported as, "History of skin test conversion for 
tuberculosis with mild case that resolved spontaneously and 
with adequate treatment subsequently with a year of INH."  
There was evidence of active disease, and a residual scar on 
x-ray was consistent with an old tuberculosis infection.  The 
examiner concluded that no further problems were anticipated.

A May 1997 VA pulmonary function test indicated that the 
forced expiratory volume in one second (FEV-1), the forced 
vital capacity (FVC), and the forced expiratory flow rate 
(FEF) 25-75 were normal.  The FEF 50/FIF 50 was greater than 
one.  After bronchodilator administration, there was 
significant increase in the FEF 25-75.  This response in the 
FEF 25-75 to bronchodilators may be consistent with a 
component of reversible small airways disease.  The flow 
volume loop and the FEF 50/FIF 50 were consistent with 
variable extrathoracic airway obstruction.  Clinical 
correlation was needed to assess whether this finding was 
significant.  There was evidence of moderate gas trapping.  

A December 1997 VA sleep study evaluation report noted a 
history of inactive tuberculosis.  

The RO denied service connection for tuberculosis in 
September 1998 as not being related to service and the Board 
remanded the issue in June 2000 for further development. 

Pursuant to the remand instructions, the veteran was afforded 
another VA examination in October 2002.  The claims file was 
reviewed.  On examination, the veteran had clear breath 
sounds throughout his lung fields.  There were no wheezes, 
rales or rhonchi.  The examiner stated that it was not 
possible to tell from the record when the veteran was 
infected with tuberculosis.  The examiner noted that the 
veteran was never diagnosed with tuberculosis disease.  The 
veteran had been infected with mycobacterium tuberculosis 
(positive PPD) and was adequately treated (six months of INH) 
for that so that he is unlikely to ever develop the disease.  
The examiner then opined that it was as likely as not, 
however, that the veteran acquired tuberculosis during Desert 
Storm, but the evidence is not adequate to nail it down.  The 
examiner also found that it was as likely as not that 
reactive airway disease was acquired as a result of acute 
respiratory infection the veteran had while in Saudi Arabia.  
Finally, the examiner acknowledged the May 1997 pulmonary 
function test report which found reactive airway disease; 
however, the examiner also indicated that current pulmonary 
function tests failed to show significant reactive airway 
disease.  

A November 2002 VA pulmonary function test report showed that 
the flow volume loop and lung volumes were normal.  There was 
a mild gas exchange abnormality.  

The case was thereafter returned to the Board for further 
appellate review.  Based on the October 2002 VA examination 
findings, as stated above, the Board granted service 
connection for reactive airway disease in a March 2004 
decision.  However, with regard to the claim of service 
connection for tuberculosis, it was not clear whether there 
was a medical diagnosis of tuberculosis (even if inactive) or 
whether the veteran had a positive PPD test, but never 
developed the disease.  Thus, the Board remanded that issue 
in March 2004 and April 2005 to schedule the veteran for 
another VA examination, which was ultimately performed in May 
2005.  The claims file was reviewed.  A contemporaneous chest 
x-ray showed sequela of old granulomatous disease.  However, 
there was no evidence of active pulmonary infiltrates.  
Examination of the respiratory symptoms revealed no evidence 
of clubbing or cyanosis.  Chest was clear to auscultation 
bilaterally without any rales or rhonchi.  There was no 
evidence of activity of the accessory muscles of respiration.  
The examiner stated that at the time of the initial positive 
skin test, there was no definite diagnosis of active 
tuberculosis and the veteran was only given preventative INH 
therapy.  The positive skin test reflected the veteran's 
exposure to tuberculosis and may have had a subclinical 
infection with resultant old healed granulomatous disease 
changes as mentioned in the chest x-ray report.  Such changes 
may also be seen in certain fungal infections such as 
actinomycosis.  The examiner concluded that since the veteran 
had no signs or symptoms of tuberculosis, no further testing 
was necessary at that time.  

In June 2006, the Board again remanded this issue to obtain 
pulmonary function tests not of record that were done in 
connection with the May 2005 VA examination, as well as 
another VA opinion or examination, if necessary.  

A June 2005 VA record showed that the pulmonary function test 
was normal.  After bronchodilatory administration, there was 
no significant change.  The SVC and TLC were normal.  The RV 
was mildly elevated.  The diffusing capacity was normal.  The 
staff pulmonologist reported that there was evidence of mild 
gas trapping.  Otherwise, the pulmonary function test was 
normal.  

The veteran was afforded another VA examination in September 
2006.  The claims file was reviewed, to specifically include 
the May 2005 VA examination and pulmonary function studies.  
The examiner noted that the values from the pulmonary 
function study done in June 2005 were entirely normal.  The 
examiner further noted that the pulmonary tuberculosis that 
was mentioned was not active pulmonary tuberculosis and it 
was merely a positive skin test.  

Even though the veteran has primarily claimed that any 
current respiratory problems were due to a respiratory 
infection he had while stationed in Saudi Arabia during his 
second period of active duty, the Board must still address 
the respiratory illnesses that were noted in the veteran's 
service medical records during his first period of active 
duty.  The Board finds that the preponderance of the 
competent medical evidence is against a finding that the 
inservice cold and upper respiratory infection diagnosed 
during the veteran's first period of active duty were a 
manifestation of a chronic respiratory disability.  Instead, 
the medical evidence shows that the inservice illnesses were 
acute in nature and had resolved by the time of the veteran's 
discharge from service in August 1963.  This is supported by 
the finding of a clinically normal lungs and chest by 
military medical personnel at the June 1963 discharge 
examination.  This is significant because it shows that in 
the opinion of medically trained individuals, the lungs and 
chest were clinically normal at that time.  Thus, the Board 
concludes that the veteran did not have a diagnosis of 
tuberculosis during his first period of service, and the 
veteran does not contend otherwise.  

Based on the medical evidence of record, the Board must also 
conclude that the veteran does not have a current diagnosis 
of a respiratory disability, including tuberculosis 
(including inactive) for purposes of service connection.  
There was no diagnosis of a chronic respiratory disability or 
tuberculosis during either period of active service.  Nor was 
there any diagnosis of tuberculosis within three years of 
release from active service so the service incurrence of 
tuberculosis may not be presumed.  The veteran was released 
from his second period of active service in May 1991 and the 
first post service medical record indicating any possible 
abnormality was in December 1994, over three years after 
discharge.  Further, VA treatment records from January 1995 
to August 1995 appear to only indicate that there was a 
provisional diagnosis of early tuberculosis exposure, and 
preventative INH therapy was done without incident.  
Therefore, as confirmed in the October 2002, May 2005 and 
September 2006 VA examination reports, the veteran was never 
definitively diagnosed with tuberculosis during this time 
period.  

Moreover, with the exception of the finding of reactive 
airway disease at the October 2002 VA examination for which 
the veteran has already been granted service connection, 
there has been no medical finding of any other chronic 
respiratory infection.  Pulmonary function tests in November 
2002 and June 2005 have been normal with the exception of 
mild gas trapping.  Chest examinations done at the April 
1997, October 2002 and May 2005 VA examinations were normal. 

The Board acknowledges that the October 2002 examination 
report stated that it was as likely as not that the veteran 
acquired tuberculosis during Desert Storm.  However, this 
specific opinion has little probative value given the 
inconsistency in the report that the veteran was never 
actually diagnosed with tuberculosis disease, as well as the 
qualifying statement after the opinion that the evidence was 
not adequate to nail it down.  Further, the report indicated 
that it was unlikely for the veteran to ever develop the 
disease due to the preventative INH treatment.  Additionally, 
the Board recognizes that the April 1997 examination report 
stated that a residual scar on a chest x-ray was consistent 
with an old tuberculosis infection.  Nevertheless, the 
examiner did not diagnosis the veteran with tuberculosis nor 
did he link any tuberculosis disease to active service.  
Rather, the examiner merely referred to the medical history 
of skin test conversion for tuberculosis that resolved with 
adequate treatment.  He found no evidence of active disease 
and anticipated no further problems.  Again, the May 2005 
examination report indicated that there were no current signs 
or symptoms of tuberculosis.  Moreover, the June 2006 VA 
examination report stated that the pulmonary tuberculosis 
mentioned in the claims file was not active pulmonary 
tuberculosis, but merely a positive skin test.  

Therefore, the Board must conclude that the veteran does not 
have a current diagnosis for a chronic respiratory 
disability, to include tuberculosis.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Otherwise, the 
Board also notes that there is no competent medical opinion 
linking any diagnosis of a chronic respiratory disability to 
either period of active duty service.  

Thus, a preponderance of the evidence is against the 
veteran's claim for respiratory disability, to include 
tuberculosis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied. 



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


